IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 30, 2008

                                       No. 07-60603                   Charles R. Fulbruge III
                                                                              Clerk

LINDA A. HAMPTON

                                                  Plaintiff - Appellant
v.

REMIGIO SEGURA, In His Capacity of Court Reporter and Individually

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                       USDC No. 1:05-cv-00329-MPM-JAD


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Linda A. Hampton, attorney-at-law appearing pro se,
appeals the district court’s grant of summary judgment to Defendant-Appellee
Remigio Segura, individually and in his official capacity as a certified court
reporter. As Hampton has failed to establish genuine issues of material fact
regarding her 42 U.S.C. § 1983 claim, we affirm the decision of the district court.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 07-60603

                         I. FACTS AND PROCEEDINGS
      In 2004, Hampton was retained by Walter Coburn to represent him in a
dispute over his election as sheriff of Winston County, Mississippi.1 Coburn and
Hampton appeared at the Winston County Courthouse on April 26, 2004, for an
initial hearing on the election-related matter, but Winston County Circuit Judge
Vernon Cotton postponed this hearing (apparently because of that court’s
observance of Confederate Memorial Day) until August 27, 2004. Judge Cotton
wrote two letters to Hampton informing her of the change of date, but Hampton
did not appear at the August 2004 hearing, and did not respond to repeated
phone calls from Judge Cotton on the date of the hearing requesting her
presence in court.
      In September 2004, Judge Cotton found Hampton in criminal contempt for
her failure to appear at the August 2004 hearing. Segura served as the court
reporter during this contempt proceeding, at which Hampton was present, and
prepared a transcript for the purpose of an appeal by Hampton to the Mississippi
Supreme Court. In January 2006, that court affirmed Judge Cotton’s contempt
ruling against Hampton.
      By the time of the Mississippi Supreme Court’s ruling, Hampton had filed
two suits in federal court related to Judge Cotton’s decision to hold her in
criminal contempt. The first of these suits involved claims by Hampton against
a Winston County prosecutor and a justice court judge for, inter alia, refusing
to pursue criminal charges against Judge Cotton and Segura. In September
2006, the district court dismissed that suit on summary judgment.
      In the instant suit, Hampton has asserted claims directly against Segura
alleging that, while acting under color of state law as a court reporter, he
deprived her of liberty, due process, and a fair trial by inserting altered and false



      1
          Coburn was elected sheriff of Winston County in November 2003.

                                            2
                                          No. 07-60603

written statements into the transcript of the September 2004 contempt hearing.
The district court held that Hampton had failed to establish genuine issues of
fact regarding any material alteration of the transcript that might support a
finding that Segura had violated Hampton’s constitutional rights, and granted
Segura’s motion for summary judgment pursuant to Federal Rule of Civil
Procedure 56(c). Hampton timely filed a notice of appeal.
                               II. STANDARD OF REVIEW
         We review the district court’s grant of summary judgment de novo.2 A
motion for summary judgment should be granted only when there is no genuine
issue of material fact.3 In determining whether there is a genuine issue of
material fact, we view all facts and draw all inferences therefrom in favor of the
non-moving party.4 But “[w]here the non-moving party fails to establish ‘the
existence of an element essential to that party’s case, and on which that party
will bear the burden of proof at trial,’ no genuine issue of material fact can
exist.”5
                                        III. ANALYSIS
         Hampton has failed to establish genuine issues of fact regarding any
material alterations to the transcript of her September 2004 contempt
proceeding in support of her constitutional claims. As we affirm the district
court’s judgment on this basis, we need not address whether Hampton’s claims




         2
             Am. Int’l Specialty Lines Ins. Co. v. Canal Indem. Co., 352 F.3d 254, 260 (5th Cir.
2003).
         3
             Weeks Marine, Inc. v. Fireman’s Fund Ins. Co., 340 F.3d 233, 235 (5th Cir. 2003).
         4
             Id.
         5
         Whiting v. Univ. of S. Miss., 451 F.3d 339, 344 (5th Cir. 2006) (quoting Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986)).

                                                 3
                                        No. 07-60603

are precluded or barred by (1) the Rooker-Feldman doctrine,6 (2) res judicata and
collateral estoppel, or (3) absolute or qualified immunity.
       Hampton has offered evidence in the form of affidavits from witnesses
present during the September 2004 contempt proceeding, as well as excerpts
from her own arguments during this proceeding, in an effort to support her
contention that inaccuracies in the trial transcript generated by Segura violated
her constitutional rights. We do not dispute that Segura’s work as a court
reporter at Hampton’s September 2004 contempt trial was less than perfect.
Hampton does not, however, have a constitutional right to a “totally accurate
transcript.”7 Even though Hampton has successfully disputed the accuracy of
the transcript produced by Segura, she has failed to explain how the inaccuracies
materially altered the transcript such that her constitutional rights were
violated. When the subject transcript was reviewed by an independent court
reporter at Hampton’s request, that reporter found that the “changes that were
necessary . . . to the submitted transcript . . . do not in any way materially alter
the testimony and evidence . . . .”8 The district court, after conducting its own
review of Segura’s transcript and Hampton’s exhibits, came to the same
conclusion. Similarly, although we can see the flaws in Segura’s transcript
highlighted by Hampton, we are unable to find any material alterations to the
transcript that suggest Segura’s inaccurate reporting somehow violated
Hampton’s constitutional rights.            Hampton deems the inaccuracies in the
transcript to be conclusive proof that Seguara violated her constitutional rights,



       6
         See, e.g., United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994) (explaining that,
under the Rooker-Feldman doctrine, “federal district courts lack jurisdiction to entertain
collateral attacks on state judgments”).
       7
        Loubser v. Thacker, 440 F.3d 439, 445 (7th Cir. 2006) (quoting Tedford v. Hepting, 990
F.2d 745, 747 (3d Cir. 1993)).
       8
           Emphasis added.

                                               4
                                        No. 07-60603

but Segura’s negligence in transcription, by itself, is insufficient to support
Hampton’s § 1983 claim.9
                                   IV. CONCLUSION
       Hampton has provided affidavits and witness statements sufficient to
impugn the accuracy vel non of Segura’s trial transcript, but she has provided
no evidence sufficient to establish genuine issues of fact regarding material
alterations to the transcript of her September 2004 contempt proceeding such
that these inaccuracies violated her constitutional rights. The district court’s
summary judgment dismissing Hampton’s § 1983 claim against Segura is
therefore AFFIRMED.




       9
          See, e.g., Daniels v. Williams, 474 U.S. 327, 328 (1986) (“We conclude that the Due
Process Clause is simply not implicated by a negligent act of an official causing unintended loss
of or injury to life, liberty, or property.”).

                                               5